﻿
It gives me pleasure to congratulate Mr. Dante Caputo on his election as President of this session of the General Assembly. Our pleasure is all the greater in view of the good relations between our two countries. We are fully confident that he will meet with success in conducting the proceedings of the General Assembly at this session, which faces many vital issues of concern to the international community.
I should also like to take this opportunity to express my deep appreciation of the efforts of his predecessor, Mr. Peter Florin of the German Democratic Republic, who so efficiently conducted the proceedings of the previous session with all of its important achievements.
Since 1980, our delegation has kept the General Assembly informed of developments with regard to the expansionist war of aggression that the Iranian regime imposed on Iraq. Every time we spoke from this rostrum, we stressed our desire for peace, our readiness for· peace and our resolute determination to achieve peace as strongly as we stressed our determination to continue the legitimate defence of our country's sovereignty, security, dignity and right to live a free and dignified life.
Finally, after eight years of imposed war, with all that that has entailed in terms of costly sacrifice in human life and in ruin and destruction, we find ourselves today at the beginning of the road to peace. The international community is no doubt interested in the negotiations that started on 25 August 1988 with a view to achieving peace  it is closely following their progress and their prospects. To do so with any degree of accuracy, however, it is necessary to review the background of recent events. 
Security Council resolution 598 (1987) was adopted on 20 July 1987. Iraq officially welcomed the resolution just two days after its adoption. We stressed our willingness to implement it in good faith based upon our firm position of principle and desire for peace. 
The Iranian regime, on the other hand, did not accept the resolution. It followed a policy of manoeuvring, dilatory tactics and procrastination. It devised such means of expressing its position on the solution as had been unprecedented in the history of dealing with Security Council resolutions. The intention was to cover up its actual rejection of the resolution, to justify its insistence on continuing the war against Iraq and on maintaining its policies of aggression against the countries of the region. In spite of the adoption of a resolution which expressed the will of the international community to establish peace, the Iranian regime continued to launch one military attack after another against Iraq. It occupied more Iraqi territory as well as an Iraqi city. Official statements by Iranian leaders confirmed the designs to enshrine the occupation and the insistence on the continuation of war and aggression. The Iranian regime continued to use the term "liberation" to describe the occupation. Operations they had conducted, thus confirming their ambitious designs on Iraq. The Iranian regime continued its acts of aggression against the countries of the region by carrying out military attacks on Kuwait, by threatening Saudi Arabia and other countries of the region, and by continuing to threaten freedom of navigation and attack neutral shipping. 
Then came the turning-point. Our armed forces succeeded in liberating the Fao Peninsula from Iranian occupation in April of this year. This was followed shortly afterwards by the liberation of East Basrah, Shalamja, the Majnoon Islands, and the Zubeidat area. These valiant defensive military operations broke the back of Iranian aggression, and the Iranian regime's scheme against Iraq and the Arab Gulf States was frustrated. The illusions harboured by the Iranian regime to impose hegemony over the region vanished and its leaders reaped with their own hands the bitter harvest of their policies of aggression which were so opposed to the logic of history, to the values of the times and to the principles and rules governing international relations. It was in these circumstances of crushing military defeat that the leaders of Iran announced their acceptance of Security Council resolution 598 (1987) on 18 July 1988.
In spite of this fact, we dealt with the situation on the basis of our position of principle inspired by a desire for peace, and our actions were prompted by realistic considerations as well as ,by considerations of principle. With a view to taking the best course of action to achieve peace, I proposed in my letter of 20 July 1988 to the Secretary-General that direct official talks should be held between authorized representative5>of the two sides under the auspices of the Secretary-General in order to discuss and implement Security Council resolution 598 (1987).
This proposal was inspired by good faith and the pragmatic desire to ascertain directly the Iranian understanding of Security Council resolution 598 (1987) once the Iranian regime put forward contradictory interpretations of the resolution which were alien to the letter and spirit of it as well as to the concepts of international law and the rules governing relations between States in modern times.
It was Iraq's legitimate right to ascertain directly the true position of Iran. Any impartial observer who has followed the positions taken by the Iranian regime over the 10 years of its existence will have realized that the aims and slogans of the rulers of Iran have their basis in expansionism, aggression and ambitious designs, and will confirm that they do not believe in international law and the rules governing relations between States in our time. That is why the Iranian regime has rejected all resolutions and initiatives with regard to peace, from the very first resolution adopted by the Security Council on 28 July 1980 and for a whole year after the adoption of Security Council resolution 598 (1987), It has even rejected the principle of the peaceful settlement of the conflict and of the jurisdiction of the United Nations and other international organizations in the matter,. It was necessary, therefore, to ascertain the true intentions of the Iranian leaders in accepting Security Council resolution 598 (1987) ţ. for in accepting the resolution, Iranian leaders nay not have in mind belief in achieving a comprehensive and durable peace based on mutual respect for sovereignty, non-intervention in internal affairs and observance of the rules of international law in relations with Iraq and with the countries of the region. Serious suspicions with regard to the Iranian position are aroused by statements made by Iranian leaders to explain their decision to accept Security Council resolution 598 (1987).
The speeches and statements of the Iranian leaders have been full of references to compelling circumstances and to a predicament; the nature and causes of which they cannot disclose. They have talked with sorrow and disappointment about being forced to accept Security Council resolution 598 (1987). On the other hand, the Iraqi people and other peoples of the region have expressed their joy at the cease-fire because of their belief in peace as a way of life. All these facts, taken together, led Iraq to call for direct negotiations with a view to discussing face to face the steps towards peace and the concept of peace. This position is not intended as a condition, since direct negotiations do not constitute a unilateral advantage for Iraq at the expense of Iran.
In any case, in response to the desire of the international community for a speedy end to hostilities, President Saddam Hussein of Iraq announced on 6 August 1988 that Iraq was prepared to accept a cease-fire if Iran officially announced, with unambiguous clarity, its agreement to enter into direct negotiations immediately after the cease-fire so that we might discuss, reach agreement on, and implement Security Council resolution 598 (1987).
Following this historic announcement, which expresses the true character of Iraq's position and its sincere wish for peace, intensive contacts were made with the Secretary-General. On 8 August 1988, agreement was readied on the announcing of a date for the cease-fire. Agreement was also reached on the date, the bases and the objectives of the direct negotiations to be held between the two parties under the auspices of the Secretary-General, to that date, the Secretary-General addressed to the permanent representatives of the two countries a letter which I shall quote in full because of its importance for the events which ensued: "Excellency, "In pursuance of the official contact I had with Iraq and the Islamic Republic of Iran, I should like to inform you that both Governments have agreed that direct talks between their Foreign Ministers shall be held under ray auspices, immediately after the establishment of the cease-fire, in order to reach a common understanding of the other provisions of Security Council resolution 598 (1987) and the procedures and timings for their implementation."
This outline of the sequence of events will make it clear that the two parties readied agreement, through the Secretary-General of the United Nations, on setting a date for the cease-fire before there was full agreement on all provisions pertaining thereto. The cease-fire did actually take effect on 20 August in the form of the cessation of the shooting, and United Nations observers took up their positions before the detailed provisions and legal obligations relating to the cease-fire had been determined through the agreement of the two parties with the United Nations, It was only natural that the question should be taken up in the Geneva negotiations with a view to consolidating the cease-fire through a clear, definite understanding between the two parties under the auspices of the United Nations and then afterwards they would turn to discussing the other provisions of Security Council resolution 598 (1987),
Against this factual background, we began the direct negotiations in Geneva. In those negotiations Iraq demanded that the provisions and obligations of the cease-fire measures should be made clear and unambiguous so as to prevent different interpretations of them in the course of their future implementation and to ensure that the cease-fire would be a permanent state and constitute a sure step towards comprehensive and lasting peace. ·Iraq also demanded that these provisions and obligations, when implemented on land, in the air and at sea, should ensure equal benefits for the two parties since that would provide a guarantee for the enforcement of the cease-fire.
On this just and sincere basis, Iraq called for the inclusion of a clear provision on the principle of unobstructed freedom of navigation in international waters in the Arab Gulf and in the Straits of Hormuz for all shipping. This position of ours is based on the text of the Security Council resolution, which demands that a cease-fire be observed and that all military action on land, at sea and in the air be discontinued as a first step towards a negotiated settlement. We also base our position on the rule of balance of benefits. It is inconceivable that the provisions and obligations relating to the two sides should be detailed on land and in the air in such a manner as to ensure a balance of benefits for both parties, while at sea they should be impaired by a defect which tends to realize an advantage for Iran at the expense of Iraq because of Iran's geographic situation in the Arab Gulf and the Hormuz Straits.
Iraq also proposed that the United Nations be entrusted with clearing the Shatt-al-Arab and ensuring safe navigation therein, without prejudice to the legal status of the river.
The Shatt-al-Arab is Iraq's only outlet to the high seas. On account of the quantity of obstructions to navigation which have accumulated therein over the war years, the clearing operations will take a long time and will require the services of international experts and the availability of international funds. Since negotiations aimed at the achievement of a comprehensive and lasting peace and the solution of all outstanding issues between the two parties may take a not inconsiderable time, it stands to reason that advantage should be taken of that time to render the Shatt-al-Arab navigable.
These are the only two demands that Iraq made in the negotiations which took place in Geneva between 25 August and 13 September 1988. The Iranian conduct in the Geneva negotiations, however, has been characterized by evasiveness and has not conformed to what is right and just.
With regard to freedom of navigation in international waters in the Arab Gulf and the Hormuz Straits, the Iranian delegation alleged a right to control free navigation there through its claim to a right of search on the basis of interpretations which do not conform in any way to the collective security system as embodied in the Charter of the United Nations, and which disagree with both the letter and the spirit of resolution 598 (1987) and its objective of a comprehensive and lasting peace. It is clear that the interpretation maintained by the Iranian side is conceived in terms of a truce rather than in terms of the cease-fire being only a first step towards settlement, as provided by paragraph 1 of the resolution. This has increased our suspicions with regard to the intentions of the Iranian regime and its true aims in accepting resolution 598 (1987).
This suspicious position on the part of the Iranian delegation was followed by its insistence on provisions which impose a de facto arms embargo on Iraq at sea. Then Iran started to spread lies to the effect that Iraq was asking for free navigation in Iranian territorial waters, whereas the Iraqi demand was quite clear in calling for free navigation in international waters and through the Hormuz Straits. Furthermore, the Iranian delegation rejected the proposal that the United Nations undertake clearing operations in the Shatt-al-Arab at this stage and began to impose conditions inspired by a desire to blackmail and manoeuvre.
Iraq's demand that provision for free navigation and clearing operations in the Shatt-al-Arab be included in the cease-fire arrangements is nothing new. Iraq has taken this position and confirmed it repeatedly since our acceptance of resolution 598 (1987). We included that demand in our letter of acceptance of the resolution on 22 July 1987, and we confirmed the demand in the letter sent by President Saddam Hussein of Iraq on 6 August 1988, which paved the way for agreement on a cease-fire. We also confirmed it in two letters addressed to the Secretary-General, one on 20 July 1988, following Iran's acceptance of the resolution, and the other on 11 August 1988, after the date for the cease-fire had been set, prior to the Geneva negotiations. Iran's allegation that Iraq has imposed pre-conditions in the Geneva negotiations is a pure lie and deception. What we have demanded is documented in official letters, which have been circulated as part of the records of the Security Council. What we have demanded is just, legitimate and in conformity with the letter and the spirit of resolution 598 (1987) and its objective, namely, a comprehensive, lasting and just peace.
The international community and this Organization are called upon to make a true and fair evaluation of the respective positions taken in respect of the Geneva negotiations. Who is presenting legitimate and logical demands and propositions which are in conformity with the objective of peace, and who is engaging in evasiveness and in attempts to manipulate texts, and wants the situation to remain undecided?
Iraq's wish to reach a peaceful, comprehensive, just and durable settlement of the conflict with Iran is nothing new. This was our position when the war was imposed on us on 4 September 1980 and during the events which preceded and followed that date. Iraq continued to hold firmly to this position throughout the eight years of the conflict. Iraq dealt with the international Organization seriously and sincerely and accepted its resolutions in all circumstances, regardless of the developments of the military situation, beginning with resolution 479 (1980), of 28 July 1980, through the latest resolution of the Security Council, namely, resolution 598 (1987) which Iraq accepted immediately after it was adopted.
We confirm our desire and determination to implement resolution 598 (1987) in good faith, to move forward on the road to a comprehensive and lasting peace and to abide by the principles which govern peaceful and good-neighbourly relations between the countries of the world, particularly contiguous countries, in our time. 
While intent on the peace process and the achievement of the objectives sought by the international community in adopting resolution 598 (1987), we must take into account a number of substantive questions if the peace is to be durable, comprehensive and just and if the region as a whole is to return to a state of peace and stability and continue to play its positive role in the international community.
The primary point, which we must always keep in mind, is that the Iranian regime did not accept resolution 598 (1987) willingly and voluntarily as a result of a deep, firm understanding of the necessity for a state of peace with Iraq and the countries of the region. It accepted the resolution only because of a crushing military defeat and in the context of a struggle for power inside Iran. While it is necessary to emphasize the opportunity provided by the cease-fire, all steps towards the implementation of resolution 598 (1987) should be well studied and well balanced so as to form the basis for the attainment of the objective of comprehensive and lasting peace. Any action that might undermine any of these elements would only encourage those who have made war their paramount cause and taken it upon themselves as their sole task to avoid abiding by the requirements of peace.
On the basis of this conception of the true meaning of peace, resolution 598 (1937) should not be regarded as merely a string of timings and procedures. Timings and procedures are necessary for the implementation of the resolution: there is no disagreement on that point. But what is more important is to reach common agreement on the meaning of the resolution, which may facilitate the achievement of lasting peace between the two sides, rather than to make of the resolution and the way it is to be implemented a political, as opposed to a Military, battleground. In the light of these facts, the best way to achieve understanding is to allow the two sides the opportunity to engage in direct negotiations, however prolonged such negotiations might be.
The role of the Security Council and the Secretariat is necessary and vital, and should be a part of the peace process from beginning to end. That role, however, must never be played at the expense of understanding between the two parties, because it is the two parties which will assume the responsibility of regulating their relations now and in the future.
Any pressures, whether created by political means or through the information media, that might disturb the atmosphere in which the negotiations are being conducted would not serve the cause of peace and could only be an expression of either misguided efforts or premeditated designs. We must refer here to the campaign launched against Iraq and timed to coincide with the beginning of the negotiations at Geneva. Zionist circles, which have allied themselves with the Iranian regime throughout the war years and have used all means to ensure continuation of the war, which is considered a gain for Israel - those are the circles that are at the root of the false allegations spread against Iraq. We hope that those peace-loving States that have nothing to do with the motives and aims of those designs will not allow themselves to be lured into the snares of those who have planned that malicious campaign. The aim of such campaigns is to encourage the Iranian regime to refrain from fully abiding by the requirements of peace and peaceful coexistence with Iraq and the countries of the region, as well as to encourage it to reject what is right and rational.
Those who have planned the campaigns have imagined that they could impose on Iraq an atmosphere of pressure and isolation that would force it to abandon its firm stand on its just and legitimate demands and to accept feeble solutions under pressure. They are only deluding themselves. Iraq is an independent State and enjoys complete independence in all fields, political, economic, social or military. Iraq cannot accept pressure from any quarter, especially now that its people have defended its cultural heritage, its humanitarian aspirations and its gains in a war that was imposed upon it, a war that has lasted for eight years, doing so through reliance on its own resources and its belief in the justice of its cause - peace.
Among the roost important foundations for the building of a just and comprehensive peace are the basing of relations between the countries of the region on equality and mutual respect and abandonment of ambitious designs and illegitimate privileges acquired through the use or threat of force, as well as abandonment of positions, tendencies and policies predicated on expansionism, on the implementation of hegemony, on aggression against others and interference in their affairs. Without those foundations there can be no real peace. Peace will remain a transient, nominal state in which matters stay quiet for a while only to explode into conflicts again.
We must state frankly that in the past a number of countries have tried to influence the course of the negotiations, not out of concern for peace, but because of their commercial and strategic interests and aims. They have sent direct and indirect signals to the Iranian regime towards taking certain stands with regard to the negotiations with a view to gaining commercial or strategic benefits in Iran. We knew the secrets of that game and we know who is playing it. We warn them that their game will not serve the cause of peace. We hope that States members of the Security Council and other States interested in peace and stability in the region will make sure that those playing that game will not be allowed to achieve their selfish aims.
The eyes of the world are turned towards the international community and the international Organization to see what they will do with regard to the Palestinian question. The just cause it involves has long awaited a solution that will secure the legitimate rights of the struggling Palestinian people. The world is today witnessing a horrible escalation of Zionist aggression against that people in which they are deprived of their rights, their land is occupied and brutal repression is exercised against them.
The Palestinian "intifada has crowned the 40-year struggle of the Palestinian people to attain their inalienable right to self-determination. That uprising constitutes a living, heroic example of the struggle of peoples for freedom and independence. It presents the United Nations with a unique opportunity to take the initiative and prove that it really upholds the principles upon which it was founded and is now ready to assume its responsibilities with a view to putting those principles into force. The United Nations is called upon, at this decisive stage in the history of the Palestinian question, to support the Palestine Liberation Organization, the legitimate representative of the Palestinian people, as well as the decisions of the Arab summit meetings on the Palestinian question, especially those adopted at the Fez and Algiers summit meetings, which were based on international decisions.	'	.
We urge - nay, we demand - that the United Nations deal responsibly and seriously with the proposal of the Palestine Liberation Organization, included among the decisions of the Arab summit meeting at Fez, that the United Nations assume the administration of the occupied Palestinian territories for a specified period after the complete withdrawal of Israel therefrom and pending the achievement of self-determination by the Palestinian people in their own homeland. I should like to emphasize here that Iraq, with all its resources, is determined to stand beside the Palestine Liberation Organization and the brother Palestinian people to enable them to achieve their legitimate national aim of establishing their own independent State with Jerusalem as its capital.
The developments in the situation in Lebanon are causing us great concern. That little Arab country has suffered greatly from Israeli occupation and foreign intervention in its internal affairs. Occupation and intervention have so far prevented- the achievement of the wish of the majority of the Lebanese people to reach agreement on the desired national consensus. The latest result of that situation is the illegitimate and unacceptable outside interference in the presidential elections that has led to the suspension of the election of the President, thus creating an anomalous situation. The Arab countries, in the first place, and the international community, in the second, are called upon to take concrete and urgent step· to enable the Lebanese people to elect a President without outside interference. Such steps are essential to prevent further deterioration in the situation, to move towards national consensus and to restore security and peace to that sister country. 
The peoples of the world are contemplating with optimism the atmosphere of détente which has started to prevail in relations between the two great Powers since the summit meetings held between the leaders of the Soviet Union and the United States of America and the agreements readied on limiting the arms race. Iraq has welcomed those encouraging developments. It has also welcomed the indications of improved prospects for the settlement of a number of regional conflicts that have been going on for years, including the situation in Namibia and Angola, the question of Kampuchea and the situation in Afghanistan. Iraq highly appreciates the role of the United Nations and its Secretary-General in resolving those conflicts.
Iraq, which has been a victim of aggression, sincerely believes in peace. It believes it is a necessity that the principles of peaceful coexistence, good-neighbourly relations and the negotiated settlement of disputes prevail in our affairs. It believes in strengthening the United Nations system and the sovereignty of the principles of the Charter and international law.
